EXHIBIT 10.1

GREAT LAKES DREDGE & DOCK COMPANY, LLC

ANNUAL BONUS PLAN

Second Amendment and Restatement Effective January 1, 2012

Purpose

The Great Lakes Dredge & Dock Company, LLC (the “Company”) Annual Cash Bonus
Plan was established to provide annual cash bonuses to employees of the Company
upon satisfaction of certain performance criteria. Different bonus levels are
utilized to compensate employees appropriately based on their ability to
influence the profitability of the Great Lakes Dredge & Dock Corporation (the
“Corporation”) and its subsidiaries. This annual cash bonus plan was amended and
restated effective January 1, 2011 to provide for annual bonuses to be paid in
either cash or common stock of the Corporation and was renamed the Great Lakes
Dredge & Dock Company, LLC Annual Bonus Plan (the “Plan”). The Plan is hereby
amended and restated a second time effective January 1, 2012 to revise the
performance criteria and to otherwise better align the goals of the Participants
with those of the shareholders of the Corporation.

Administration

The Plan is administered by the Corporation’s Compensation Committee (the
“Compensation Committee”) of the Board of Directors (the “Board”), which subject
to its oversight may delegate responsibilities for administering the Plan to the
Company’s Chief Executive Officer, President and Chief Financial Officer, and
Chief Operating Officer (if any) (collectively, the “Management Committee”) to
the extent such responsibilities do not relate to determining bonus awards for
members of the Management Committee. The Compensation Committee or the
Management Committee, as applicable, shall have the sole discretion to calculate
any bonus to be awarded under the terms of the Plan based on its determination
of financial results, peer group data and any reductions, offsets or adjustments
described under the Plan and the calculations and determinations of the
Compensation Committee or the Management Committee, as applicable shall be
final.

Eligibility for Participation

The Compensation Committee or the Management Committee, as applicable, in its
sole discretion, shall in a manner consistent with the terms of the Plan
designate each year those employees of the Company who shall participate in the
Plan (the “Participants”). Except as otherwise set forth in an applicable
employment agreement or similar arrangement, a Participant whose employment by
the Company terminates for any reason during a calendar year (a “Performance
Year”) shall not be entitled to receive a bonus for such Performance Year and,
following such termination, the Company shall have no further obligation
hereunder to that Participant. Nothing in this Annual Bonus Plan shall be
construed as guaranteeing a performance bonus to any eligible Participant.
Notwithstanding any other provision of the Plan to the contrary, employees of
the Corporation’s Demolition Division shall not be eligible to participate in
the Plan.



--------------------------------------------------------------------------------

Performance Standards

Bonuses payable under the Plan for a Performance Year may be subject to the
performance of the Corporation or Company, as applicable, against one or more
standards outlined below (“Standards”) for such Performance Year, as they may be
required to be modified as described below:

Standards

 

  •  

Standard #1 (Actual EBITDA vs. Budgeted EBITDA) refers to the comparison of
Actual EBITDA for a Performance Year against the Budgeted EBITDA as approved by
the Board for such Performance Year.

 

  •  

Standard #2 (Relative EBITDA Return on Average Assets) refers to the ratio of
return on average assets for a Performance Year (using Actual EBITDA) against
the average return on assets for a relevant prior period among members of the
Peer Group and is hereinafter referred to as “Relative EBITDA ROAA.”

 

  •  

Standard #3 (Relative Return on Capital) refers to the ratio of return on
capital for a Performance Year against the average return on capital for a
relevant prior period among members of the Peer Group and is hereinafter
referred to as “Relative ROC.”

Adjustments to Standards

 

  •  

Assets for purposes of Standard #2 are to be adjusted to exclude amounts
attributable to: (i) excess cash as approved by the Board; (ii) construction in
progress and construction in progress completed and put into service after
June 30 of any Performance Year; and (iii) any fixed asset addition completed in
the third and fourth quarters of a Performance Year to the extent such addition
is financed other than with cash on hand.

 

  •  

Return on capital for purposes of Standard #3 excludes excess cash and
applicable interest as approved by the Board, unless such cash is deployed prior
to June 30 of any Performance Year.

 

  •  

The Compensation Committee retains the sole discretion to make accounting
adjustment increases or decreases for any extraordinary or non-recurring items.

Definitions

“Actual EBITDA” for purposes of the Plan is defined as the amount of earnings
before interest, taxes, depreciation and amortization for a Performance Year.

“Budgeted EBITDA” for purposes of the Plan is defined as the budgeted amount of
earnings before interest, taxes, depreciation and amortization approved by the
Board of Directors of the Corporation for a Performance Year.

“Peer Group” means the group of competitors of the Corporation selected by the
Compensation Committee in its sole discretion for purposes of bonus
determinations under the Plan, as such group may be modified by the Compensation
Committee from time to time.

Executive Leadership Performance Bonus Program

Annual performance bonuses, if any, are awarded to the Company’s: (i) Chief
Executive Officer (“CEO”); (ii) President and Chief Financial Officer
(“President”) and (iii) Senior Vice President – Corporate



--------------------------------------------------------------------------------

Development. The size of each Participant’s performance bonus for a Performance
Year depends on Corporation performance measured against Standard #1, Standard
#2 and Standard #3 for such Performance Year, each as weighted below, and the
level of the Participant’s target and maximum performance bonuses for such
Performance Year (as expressed as a percentage of base salary).

Weighting Factors

The Standard #1, Standard #2 and Standard #3 Weighting Factors shall be
determined in accordance with the following table:

 

Corporation Performance Standard

   Weighting Factor  

Standard #1

     33-1/3 % 

Standard #2

     33-1/3 % 

Standard #3

     33-1/3 % 

Target Bonus Percentages

Target Bonus Percentages for each Participant, expressed as a percentage of base
salary, shall be as follows:

 

Title

   Target Bonus %   Maximum Bonus %

Chief Executive Officer

   90%   180%

President

   90%   180%

Senior Vice President — Corporate Development

   40%   80%

Standard #1 Calculation

Standard #1 compares Actual EBITDA for the Corporation with Budgeted EBITDA for
the Corporation. Standard #1 provides no payout if Actual EBITDA is less than
90% of Budgeted EBITDA for such Performance Year.

 

Actual EBITDA

   Payout % Target

‹ 90% of Budgeted EBITDA

   0%

= 90% of Budgeted EBITDA

   50%

= 100% of Budgeted EBITDA

   100%

>= 120% of Budgeted EBITDA

   200%

To the extent Actual EBITDA for a Performance Year falls between Budgeted EBITDA
thresholds, the Standard #1 payout target will be determined by interpolation.



--------------------------------------------------------------------------------

Standard #2 Calculation

Standard #2 compares the ratio of the Corporation’s return on average assets
against that of its Peer Group. Standard #2 provides no payout if Relative
EBITDA ROAA is less than .75 of the same average measure of its Peer Group.

 

Relative EBITDA ROAA

  

Payout % Target

<0.75

   0%

=0.75

   50%

=1.00

   100%

³1.50

   200%

To the extent Relative EBITDA ROAA for a Performance Year falls between the
thresholds set forth above, the Standard #2 payout target will be determined by
interpolation.

Standard #3 Calculation

Standard #3 compares the ratio of the Corporation’s return on capital against
that of its Peer Group. Standard #3 provides no payout if Relative EBITDA ROAA
is less than .75 of the same average measure of its Peer Group.

 

Relative ROC

  

Payout % Target

<0.75

   0%

=0.75

   50%

=1.00

   100%

³1.50

   200%

To the extent Relative ROC for a Performance Year falls between the thresholds
set forth above, the Standard #3 payout target will be determined by
interpolation.

Performance Bonus Program

Annual performance bonuses, if any, are awarded to professional staff employees
(including, but not limited to, engineers, safety advisers, financial analysts,
accountants and ship captains and chiefs) and management employees other than
the Company’s Chief Executive Officer, President and Chief Financial Officer,
Senior Vice President — Corporate Development and any additional executives as
determined by the Board. Annual performance bonuses are allocated to such
Participants from a bonus pool expressed as the aggregate amount of the target
bonuses of such Participants (as of the end of the Performance Year). The size
of the bonus pool for a Performance Year then fluctuates depending on Company
performance measured against Standard #1 and Standard #2, each as weighted as
described below.

Individual target bonuses are assigned to each Participant by senior management.
Each individual Participant has the opportunity to be awarded an annual
performance bonus that is more or less than their target bonus, depending on
individual performance. The aggregate amount of all bonuses awarded to eligible
Participants, however, must equal or be less than the bonus pool (as adjusted by
the weighting factors).



--------------------------------------------------------------------------------

Weighting Factors

The Standard #1 Weighting Factor and the Standard #2 Weighting Factor shall
depend on the applicable Performance Year and shall be determined for the
Company in accordance with the following table:

 

     Weighting Factor

Company Performance Standard

   2012    2013 and later

Standard #1

   66-2/3%    50%

Standard #2

   33-1/3%    50%

Standard #1 Calculation

Standard #1 compares Actual EBITDA for the Company with Budgeted EBITDA for the
Company. Standard #1 provides no payout if Actual EBITDA is less than 70% of
Budgeted EBITDA for such Performance Year.

 

Actual EBITDA

  

Payout % Target

‹ 70% of Budgeted EBITDA

   0%

= 70% of Budgeted EBITDA

   50%

= 100% of Budgeted EBITDA

   100%

>= 130% of Budgeted EBITDA

   200%

To the extent Actual EBITDA for a Performance Year falls between Budgeted EBITDA
thresholds, the Standard #1 payout target will be determined by interpolation.

Standard #2 Calculation

Standard #2 compares the ratio of the Company’s return on average assets against
that of its Peer Group. Standard #2 provides no payout if Relative EBITDA ROAA
is less than .75 of the same average measure of its Peer Group.

 

Relative EBITDA ROAA

  

Payout % Target

<0.75

   0%

=0.75

   50%

=1.00

   100%

³1.50

   200%

To the extent Relative EBITDA ROAA for a Performance Year falls between the
thresholds set forth above, the Standard #2 payout target will be determined by
interpolation.

Allocations of Bonus Pool

Allocations of performance bonuses from the bonus pool among eligible
Participants in the Performance Bonus Program will be based on individual
Participant performance, as determined by the Compensation Committee (or the
Management Committee) in its sole discretion.



--------------------------------------------------------------------------------

Holiday Bonus Program

Annual holiday bonuses, if any, are payable to administrative staff employees.
Holiday bonuses for a Performance Year are payable at the discretion of the
Management Committee after consideration of the Company’s performance during the
Performance Year. Except as otherwise determined by the Management Committee:

 

  •  

the Management Committee shall set the holiday bonuses for a Performance Year;

 

  •  

each eligible Participant shall be paid a holiday bonus at the level set by the
Management Committee for the Performance Year; and

 

  •  

holiday bonuses shall be paid on or before the last day of the applicable
Performance Year.

Time and Form of Payment

All bonus awards other than holiday bonus awards shall be distributed to
Participants by March 15 following the Performance Year in which they are
earned.

Except as described below, bonus awards earned under the Plan shall be paid in
cash. To the extent required by an employment agreement between a Participant
and the Company and/or the Corporation, or otherwise to the extent determined by
the Compensation Committee in its sole discretion, bonus awards earned under the
Plan shall be paid in cash and/or shares of Common Stock (as defined below). The
number of shares of Common Stock to be issued pursuant to any portion of a bonus
award payable in Common Stock shall be based on the closing sales price of the
Corporation’s common stock on March 1 of the year following the Performance Year
or the next business day thereafter.

“Common Stock” means the Corporation’s common stock issued under its 2007
Long-Term Incentive Plan or other equity plan of the Corporation designated by
the Compensation Committee, which shall be fully (100%) vested at all times
after issuance.

Any shares of Common Stock awarded under the Plan shall be subject to
restrictions on transferability imposed by the Compensation Committee as
required by:

 

  •  

the terms of the Corporation’s 2007 Long-Term Incentive Plan (or other equity
plan);

 

  •  

the rules of any national securities exchange or other market system on which
the shares of the Corporation’s common stock may be listed;

 

  •  

Federal or state law (including SEC Rule 144), or any ruling or regulation of
any government body which the Corporation will, in its sole discretion,
determine to be necessary or advisable;

 

  •  

the Corporation’s policy on securities trading and disclosure of confidential
information; and/or

 

  •  

the Corporation’s Statement of Policy Regarding Incentive Compensation
Recoupment.

The Committee may require a Participant receiving an award payable in shares of
Common Stock to make written representations it deems necessary to comply with
applicable securities laws. No person who acquires shares of Common Stock may
sell such shares unless he or she makes an offer and sale pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), which is current and includes the shares to be sold, or
there is an exemption from the registration requirements of the Securities Act.



--------------------------------------------------------------------------------

Miscellaneous

 

1. Although it is the present intention of the Compensation Committee to
continue the Plan for a indefinite period of time, the Compensation Committee
reserves the right to terminate the Plan in its entirety at any time or to
modify the Plan as it exists from time to time, provided that no such action
shall adversely affect any bonus previously awarded under the Plan with respect
to a prior Performance Year.

 

2. No bonus payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by the payee; and any attempt to so
anticipate, alienate, sell transfer, assign, pledge, encumber or charge prior to
such receipt shall be void. The Company shall not be liable in any manner for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to any bonus under the Plan.

 

3. Nothing contained herein shall confer upon any Participant the right to be
retained in the service of the Corporation or any subsidiary thereof, nor limit
the right of the Corporation or any subsidiary thereof to discharge or otherwise
deal with any Participant without regard to the existence of the Plan.

 

4. The Plan shall at all times be entirely unfunded and no provision shall at
any time be made with respect to segregating assets of the Corporation or any
subsidiary thereof for payment of any bonuses hereunder. No Participant or any
other person shall have any interest in any particular assets of the Corporation
or any subsidiary thereof by reason of the right to receive a bonus under the
Plan and any such Participant or any other person shall have only the rights of
a general unsecured creditor of the Corporation or any subsidiary thereof with
respect to any rights under the Plan.

 

5. The Plan is intended to be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and any ambiguity in the Plan
shall be interpreted to this effect.

 

6. Any bonus awarded under the Plan is subject to the terms of the Corporation’s
Statement of Policy Regarding Incentive Compensation Recoupment (the “Policy”),
if and to the extent that the Policy, by its terms, applies to the bonus award
and the Participant. The terms of the Policy (as it may be amended from time to
time) are incorporated by reference herein and made a part of this Plan.

 

7. To the extent required by law, the Company will withhold from payments
otherwise due hereunder such taxes required to be withheld by the Federal or any
state or local government.

 

8. To the extent not preempted by Federal law, the Plan will be construed,
administered and governed in all respects under and by the laws of the State of
Illinois, without giving effect to its conflict of laws principles.